 GLAZIERS LOCAL NO. 513461Glaziers&Glassworkers Local No. 513andLinclayTRIAL EXAMINER'S DECISIONCorporation of America.Case 14-CC-630June 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND BROWNOn March 2, 1971, Trial Examiner Robert E. Mullinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative ac-tion, as set forth in the attached Trial Examiner's Deci-sion. Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision together with a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Glaziers & Glassworkers Local No. 513, St.Louis,Missouri, its officers, agents, and representa-tives, shall take the action set forth in the Trial Ex-aminer's recommended Order.STATEMENT OF THE CASEROBERT E. MULLIN, Trial Examiner: This case was heardin St. Louis, Missouri, on January 12, 1971, pursuant to acharge duly filed and served,' and a complaint issued onNovember 24, 1970. The complaint presents questions as towhether the Respondent Union violated Section 8(b) (4) (i)and (ii) (B) of the Act. In its answer, duly filed, the Respond-ent denied all allegations that it had committed any unfairlabor practices.All parties appeared at the hearing with counsel and weregiven full opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence and toargue orally. At the close of the hearing, counsel for theRespondent Union made a short closing statement. The otherparties waived oral argument. On February 16, 1971, both theGeneral Counsel and the Charging Party submitted briefs tothe Trial Examiner.Upon the entire record in the case and from his observationof the witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE EMPLOYERS INVOLVEDLinclayCorporation of America, herein Linclay, theCharging Party, is a Missouri corporation engaged in busi-ness as a general contractor, with its principal office in theCity of Maryland Heights, Missouri. During the year endingJuly 1, 1970, a representative period, Linclay purchased andhad delivered to its construction sites in Missouri, buildingmaterials valued in excess of $50,000 which came to Linclaydirectly from points located outside the State of Missouri.Pittsburgh Plate Glass Company, herein PPG, is a Penn-sylvania corporation doing business in Missouri and in manyother States throughout the United States. It was engaged, atall times material herein, in the manufacture, sale, and distri-bution of glass, paint, and related products. During the yearending July 1, 1970, a representative period, PPG purchasedand had delivered to its place of business in St. Louis, Mis-souri, goods and materials valued in excess of $50,000 whichcame to PPG directly from points located outside the Stateof Missouri.Maplewood Mill, herein Maplewood, is a Missouri corpo-ration,with an office and place of business in Maplewood,Missouri, where it is engaged in the sale and distribution ofoverhead doors and related products. During the year endingJuly 1, 1970, a representative period, Maplewood purchasedand had delivered, to its aforesaid place of business, overheaddoors valued in excess of $50,000 which came to Maplewooddirectly from the plant of the Raynor Corporation, an Illinoiscorporation, herein called Raynor, located in Dixon, Illinois.Upon the foregoing facts, as to which all counsel stipulatedat the hearing, the Trial Examiner concludes and finds thatLinclay, PPG and Maplewood are, and have been, employersengaged in commerce, or in industries affecting commerce asdefined in the Act.'We agree with the Trial Examiner's findings that the Respondent,through its agents Brown and Bernsen violated Section 8(b) (4) (i) (ii) (B)of the Act.Local349,International Brotherhood of Electrical Workers,AFL-CIO (Dade Sound and Controls),149 NLRB 430, 434. However, wedo not rely or base any inference on the Respondent's failure to notifyPittsburgh Plate Glass Company that it was free to impose disciplinaryaction on Bernsen or any other employee. There is no contention by Re-spondent that its conduct in this case was motivated by a work preservationobject.IITHE LABOR ORGANIZATION INVOLVEDGlaziers& Glassworkers Local No. 513, herein calledUnion, or Local 513,is a labor organization within the mean-ing of the Act.'The charge was filed on October 30, 1970.191 NLRB No. 90 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDIIITHE ALLEGED UNFAIR LABOR PRACTICESBackground and Sequence of EventsIn the fall of 1970, Linclay, as the general contractor, wasengaged in the completion of a large Western Auto Distribut-ing Center on a 13-acre tract in the vicinity of O'Fallon,Missouri (hereinafter referred to as the O'Fallon site, orWestern Auto job).' Linclay had numerous subcontractorsengaged at the scene. One, PPG, had a subcontract to furnishall the store fronts and perform all the necessary glass andglazing work thereon. Maplewood, another subcontractor,was responsible for the installation of certain overhead doorson the truck entrances to the Western Auto building. Thedoors had been secured by Maplewood from the Raynorplant in Dixon, Illinois, and each had several glass windows,all of which had been preglazed at the factory.On October 7, 1970,' Maplewood had installed about 25percent of the Raynor doors and all of the doors needed forcompletion of the contract were on the site and ready forinstallation.That same day, PPG sent a glazing crew tocommence installation of the store front windows. At thissame time, Linclay had carpenters and general laborers atwork on the jobsite. Before the PPG employees arrived on thejob, a business agent for Local 513 complained that Maple-wood was using material that had preglazed sash. After PPGbegan its glazing work, the union steward for PPG voiced asimilar complaint.The glaziers for PPG remained at work until noon onOctober 9, when they left the job to attend a meeting calledby the PPG management. The next working day they did notreport for duty and thereafter they did not return to workuntil the General Counsel secured an injunction against theRespondent from the United States District Court for theEastern District of Missouri. The employees of Maplewoodand Linclay, however, remained at work throughout thisperiod.While the glaziers refused to work on the O'Fallonjob, Linclay had to reschedule the work being done by itsemployees and those of the other contractors. Wooden frameswere constructed in the store front openings and covered withpolyethylene in order to protect the interiors from theweather and from other sources of damage while Linclay andits other subcontractors proceeded with the rest of the workin the area while they awaited resumption of the glazing byPPG. In the meantime, whereas the glaziers employed byPPG refused to work on the O'Fallon job, they worked atanother site in the St. Louis metropolitan area where PPGhad a glazing contract for Linclay.The Respondent conceded that at no time material hereindid the Respondent have any dispute with either Linclay orPPG.B.The Alleged Violations of Section 8(b) (4) (i) and (ii)(B) of the Act; Contentions of the Parties. Findings of Factand Conclusions of Law in Connection TherewithThe General Counsel alleged that on about October 12,and thereafter, the Respondent violated Section 8(b) (4) (i)and (ii) (B) of the Act in that it engaged in, and induced andencouraged individuals employed by PPG to engage 'in, astrike or refusal to perform services for PPG at the O'Fallonjobsite, objects of which acts and conduct being (1) to forceand require Linclay to cease doing business with Maplewood;(2) to force and require PPG to cease doing business withLinclay; and (3) to force and require Maplewood to cease2Erwin D. Roesler, manager of construction for Linclay, testified thatthis was a $3,500,000 project.'All dates hereinafter are for 1970, unless specifically noted otherwise.doing business with Raynor. All of these allegations are de-nied by the Respondent. To the facts in connection with theseissues we will now turn.First to be resolved is the status of Jack Bernsen, shopsteward for the glaziers in the employ of PPG." The Respond-ent conceded that until about November 18,5 Bernsen was theduly appointed shop steward for its members who were work-ing for PPG. The Union denied, however, that in this office,Bernsen was acting as its agent within the meaning of Section2(13) of the Act.The collective-bargaining agreement between the Re-spondent and PPG, in effect from November 1, 1968, untilOctober 31, 1971, has the following provision relevant to theagency issue:ARTICLE XXIIShop StewardThe Company agrees to the right of the Union toselect a Shop Steward. The Shop Steward shall be se-lected from among the employees of the Company, andshall be a working Steward.The Steward shall be anagent of the Union in the absence of the Business Repre-sentative.The duty of the Shop Steward shall be to en-force the provisions of this agreement. An employer can-not discharge a Shop Steward without permission of ajoint conference committee consisting of two representa-tives of the Employer and two representatives of theUnion. [Emphasis supplied.]Each Employer will be notified by the Union as to whothe Shop Steward will be in that Employers Shop. At notime will the Union appoint the last Glazier employed at[sic] Shop Steward, except at shops there is only oneGlazier employee.Ronald Brown, business agent for Local 513, testified thatany grievances arising on a job are referred to the steward firstand that it is the responsibility of the latter to resolve them,if possible. In the event that the steward's efforts are unsuc-cessful the matter is passed on to the business agent. Brownfurther testified that:. the steward more or less acts as the [business] agentin the absence of the [business] agent and tries to settleall grievances ... by himself, instead of involving thewhole union.According to Brown, the executive board of the Union, se-lects the steward for a shop and can remove him at any time.From both the language of article XXII in the collective-bargaining contract, quoted above, and from Brown's tes-timony, it is clear that in the absence of Business AgentBrown, the shop steward was an agent of the Union as to anyproblems which the members wished to bring up on the job.Since the steward also had to be a member of the employer'sworkforce, by the very fact it was insured that he would bepresent with the rest of the glaziers most of the time, incontrast with the necessarily limited and infrequent visits toajobsite which the Union's business agent could make. Underthese circumstances, it is apparent that at all such times as thebusiness agent was not on the job, the steward was theUnion's representative and, as such, an agent of the Respond-ent within the meaning of Section 2(13) of the Act.UnitedBrotherhood of Carpenters & Joiners of America, Local 2067(Batterman Construction, Inc.),166 NLRB 532, 540;SheetThe status of Ronald Brown, business agent for Local 513, was not indispute. In its answer, the Respondent conceded that at all times materialherein, Brown was its agent within the meaning of the Act.'On that date, the Union removed Bersen as its steward and appointedJerry DeBold, another employee, to act in that capacity. GLAZIERSLOCAL NO.513463MetalWorkers International Association, Local 299, AFL-CIO (W. F Kisner, et al.),134 NLRB 1202, 1210-11;Com-bustion Engineering, Inc.,130 NLRB 184, 200, enfd.subnom., N.L.R.B. v. International Brotherhood of Boilermak-ers,Local 83,321 F.2d 807, 810-811 (C.A. 8).Erwin D. Roesler, manager of construction for Linclay,testified that a day or two before PPG began work on theO'Fallon job,BusinessAgent Brown telephoned to askwhether Roesler realized that the overhead doors being in-stalled at the jobsite were preglazed. According to Roesler,after he acknowledged that he had no knowledge of thismatter, Brown told him that the sash work on those doors"was glaziers' work and that the glaziers should have theglazingof these doors." Roesler testified that he told Brownthat the doors had been glazed out of State and that, insofaras he understood the jurisdictional rules of Brown's Interna-tionalUnion, Local 513 had no claim to performing theglazing work on the doors. According to Roesler, the conver-sation was concluded when Brown stated that he wanted tocontact Maplewood about the matter and asked that Roeslerprovide him the name and telephone number of the job fore-man for that company.On October 7, PPG started on the O'Fallon job. Accordingto Russell' G. Kelly, glazing superintendent for PPG, theinitial crew consisted of three glaziers. These were JackBernsen,the shop steward, James Williams, and CharlesWade. Kelly testified that, in addition to being the unionsteward,Bernsen was"in charge of the job" for PPG. Heexplained that although Bernsen received no extra compensa-tion for this responsibility, the latter was the one on whomhe relied to lay out the work involved and give the othermembers of the crew the proper assignments.According to Kelly, on the afternoon of October 8,Bernsen telephoned him to ask what he knew about the over-head doors that Maplewoodwas installingat the O'Fallonsite,and why there was no union label on the preglazed sash.Kelly testified that Bernsen stated that he planned to talkwithBusinessAgent Brown about the matter, and that he, inturn, urged that Bernsen doso, tellinghim at the time thathe (Kelly) was confident that Bernsen would find that what-ever problem the steward envisaged could be resolved. At thehearing Kelly testified that when he himself learned thatMaplewood had preglazed doors on the jobsite he realizedthat PPG would have some problem withits glaziersbecausehe knew from past experience that they would refuse to workon a job where preglazed work was being installed.Kelly credibly testified that on the afternoon of October 8he also received a telephone call from Business Agent Brownwho stated that he had "to find out if they (the overheaddoors) are union glazed" and who told Kelly that "we haveto get this straightened out." According to Kelly, he assuredBrown that whatever problem the businessagentenvisagedcould be "straightened out." Kelly testified that in conclud-ing their conversation, Brown stated "That either he'd findout about the preglazed sash or ... he would have to get offthe job."On October 9, a Friday, PPG worked at the O'Fallon sitein the morning, but that afternoon Superintendent Kellycalled all the glaziers back to the shop for a meeting on safety.Bernsen testified that while at thismeeting hewas asked byone of the otherglazierswhether he was on the O'Fallon job,and, afteransweringin the affirmative, he volunteered thecomment that "I am not goingto be there any more, though."Bernsen testified that when his coworker then inquired as tothe reason for this statement he told him that it was because"I sawsome preglazed sash out thereand I wasn't going towork on it myself." Other glaziers heard Bernsen talkingabout thisissueat the Safetymeeting. James Whitelaw, a PPGemployee who was present that day and who subsequentlyrefused to work on the O'Fallon job, testified that he firstlearned that preglazed sash was being used in the construc-tion of the Western Auto warehouse when he heard Bernsentalking about it at this safety meeting.Bernsen, a member of the Union for 22 years, stated at thehearing "I don't like to work on preglazed job." On cross-examination and when asked about certain testimony he hadgiven at the injunction hearing in the Federal District Court,he conceded that the last time he had worked on a job wherethere were preglazed doors had been some 15 years earlier.The following Monday, October 12, was a paid holiday forthe members of Local 513 and no work was performed thatday. Kelly testified that he notified Bernsen and Williams thatthey were to return to the O'Fallon job when work wasresumed on the morning of October 13. According to Kelly,soon thereafter, Bernsen telephoned to ask whether anythinghad been "straightened out"6 as to the overhead doors whichMaplewood was installing. Kelly testified that after tellingBernsen that there had been no further discussion with Busi-ness Agent Brown since the preceding Thursday, Shop Stew-ard Bemsen told him "Either get it straightened out or I amgoing to have to get off the job."On October 13, neither Bemsen or Williams reported forwork at the O'Fallon site. Bernsen testified that the nightbefore he telephoned Business Agent Brown, told him that hewas not going to work on the O'Fallon job any more andinquired as to whether there was any other work which hecould have. Brown thereupon assigned him to another con-struction project in the area which was described in therecord as the Venture Store job. Bernsen testified that there-after, in discussing the subject with Williams, his coworker,he stated that he was not going to do any further work on theO'Fallon job and that Williams could "do what you want."Brown testified that in his conversation with Bernsen' he toldthe steward "You should work on it [the O'Fallon job] butit is up to you." Brown further testified that Williams calledhim that same evening to inquire about the glazing on theMaplewood doors and that he also urged Williams to go backto work on the O'Fallon job, but that he concluded theirconversation with the comment "Of course, it is up to youwhether you do or not.... "Kelly credibly testified that on the afternoon of October 13he talked with Bernsen as to why he had not reported for dutyon the O'Fallon job. The steward at first told the superinten-dent that he was sick, but later acknowledged that he hadbeen working at another construction project that day. Ac-cording to Kelly, he then told Bernsen that he wanted toassign him back to the O'Fallon job for work the followingmorning, but the latter thereupon declared that he wouldrefuse to go there again.Subsequent to October 13, Kelly was unable to induce anyof his glaziers, all of whom were members of Local 513, towork on the O'Fallon project, until after entry of the injunc-tive decree. In a conversation with Business Agent Brown onOctober 13, Kelly told him that the glaziers were refusing towork on the O'Fallon job. Brown testified that when Kellytold him in this discussion that the crew had walked off thejob he was unable to understand why and could only suggestthat Kelly assign some other men to the O'Fallon site.Kelly made no attempt to assign anyone to the WesternAuto job for 2 or 3 weeks. Then he scheduled employeesHarry' Weber and Donald Gerken to work there. Both6The quotation is from Kelly's credited testimony.'According to Brown, he had this telephone conversation withBernsenone evening during the period October 9 to 13, but he could not fix theprecise date of theirdiscussion. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDrefused to go. About a week later, Kelly assigned two otherglaziers, James Whitelaw and Lester Jackson, but they like-wise declined.At the hearing Whitelaw testified that herefused to go to the Western Auto job because he would not"work on a job with preglazed sash on it." Both Whitelawand Jackson had been at the PPG safety meeting on October9, at which time Steward Bernsen had announced that he wasnot returning to the O'Fallon job because preglazed sash wasbeing used on the site. As found earlier, Whitelaw concededthat he had heard the foregoing remarks by Bernsen. White-law had been a member of Local 513 for 8 years. He testifiedthat during that period he had worked with preglazed sashon only one occasion.'Kelly testified that after Whitelaw and Jackson refused towork at the O'Fallon site, he talked with "just about all ofthem [the glaziers]" working for PPG, but that he was unableto find anyone who would work there. In fact, as noted ear-lier, no glaziers returned to the Western Auto job until afterthe entry of the injunction on November 25.In a telegram dated November 13, Business Agent Brownsent the following message to Bernsen and the other 14 galzi-ers in the employ of PPG:IN ORDER TO COMPLY WITH SIGNED COLLECTIVE BAR-GAINING AGREEMENT WE HAVE WITH PPG INDUSTRIES,GLAZIERS AND GLASS WORKERS LOCAL UNION 513 ISINSTRUCTING YOU TO REPORT AND PERFORM SERVICESAT THE WESTERN AUTO ST CHARLES CENTER, O'FAL-LON, MO., CONSTRUCTION PROJECT LINCLAY CORP OFAMERICA GENERAL CONTRACTOR, PPG INDUSTRIES,SUBCONTRACTOR, IF AND WHEN YOU ARE ASSIGNED TOTHIS PROJECTAs is evident from a reading of the above, the text of thistelegram did not caution the members that the Union woulddiscipline them in any manner should they continue to refuseto perform services for PPG, nor did it refer in any mannerto the fact that the Union might be sued because of theirconduct. As found earlier, on the next Monday after theUnion sent the preceding message to the PPG employees,SuperintendentKelly sought to dispatch union membersWhitelaw and Jackson to the O'Fallon job, but both declinedto go.In a letter dated November 19, Business Agent Browninformed PPG that employee Jerry DeBold had been ap-pointed the Union's steward for the glaziers at PPG. At thehearing, Brown testified that the executive board of Local 513removed Bernsen because he would not follow "our instruc-tions."' Brown, however, did not elaborate on how Bernsenhad failed to follow any instructions of Local 513 whichwould have encouraged its members to work at the O'Fallonjobsite.Article XXII of the collective-bargaining agreementbetween PPG and Local 513 specifically provides that a stew-ard may be discharged only with the permission of a jointconference committee made up of equal representatives ofboth the Union and the Employer. Superintendent Kelly tes-tified, credibly, that no one from Local 513 ever informed himthat the Union would support an employer demand thatBernsen be dismissed. Bernsen, of course, as found above, hadrefused to work on the O'Fallon project on October 13 andat all times thereafter. Nevertheless, over a month elapsed8This one instance had occurred at what was known in the record as theLustre-Lite job. Accordingto BusinessAgent Brown, on that job a disputearose as to certain preglazing that had been done on the materials beingused, and the Union made a demand for the work Brown testified that thedispute was settled after the employer acquiesced in the Union's demandthat the glazing work in question be done at the jobsite'The quotation is from Brown's testimony.before Local 513 removed him as steward, allegedly for fail-ure to follow the Union's instructions.On October 30, Linclay filed the charge which initiated thepresent proceeding. Thereafter the General Counsel filed apetition in the Federal District Court for the Eastern Districtof Missouri for an injunction against Local 513 pursuant toSection 10(1) of the act. On November 19, that Court issuedan order directing that the Union appear for a hearing onNovember 25 and show cause why it should not be enjoinedas the General Counsel prayed in the aforesaid petition. Inview of the foregoing chronology, it is the conclusion of theTrial Examiner that the issuance of the Court's order to showcause had more to do with the Union's announcement ofBernsen's removal than any alleged failure on Bernsen's partto follow instructions from Local 513.Even before the PPG glaziers arrived on the O'Fallon site,BusinessAgent Brown contacted Roesler, constructionmanager for Linclay, to protest that, the Raynor doors whichMaplewood was then installing were preglazed and to assertthat"... this was the glaziers' work and ... the glaziersshould have the glazing of these doors." For approximately2% days, on and after October 7, and until noon on October9, the Respondent's members worked on the Western Autojob.Then, at the safety meeting which PPG held for itsglaziers on the afternoon of the latter date, Shop StewardBernsen discussed the use of preglazed sash on the O'Fallon-job with his coworkers and announced that because of thisfact he would not work there any longer. This conduct onBernsen's part was followed on October 13, the next workingday, by his refusal to report for duty at the Western Auto site.Thereafter, and until the entry of the aforementioned FederalCourt order, neither Bernsen nor any other glazier in theemploy of PPG would accept an assignment to work on theWestern Auto site. When Superintendent Kelly protested toBusiness Agent Brown that the employees were refusing towork on this job, the latter professed an inability to under-stand this development. Although Brown testified that hethereafter told Bernsen that he should report for any workthat PPG assigned him even from his own testimony, it ap-pears that Brown also told the steward that the decision asto what to do was "up to him." Moreover, when Bernsenrefused to work for Superintendent Kelly on October 13,Brown not only made no effort to penalize him for this action,he promptly found other work for Bernsen at the VentureStore, another construction project. Under its contract withLocal 513, PPG could not discharge or discipline Bernsen forfailure to comply with the orders of Superintendent Kellyunless the Union concurred. It was undenied that no onefrom Local 513 ever advised Kelly that he was free to disci-pline Bernsen for his refusal to perform his assigned duties onthe O'Fallon job.Business Agent Brown conceded that the Union claims theright to do all glazing at a jobsite and when an employerresists this claim, the Union customarily protests and at timesthis includes a refusal on the part of the members to performany work until an adjustment is made. Superintendent Kellytestified that when he learned about the presence of preglazedsash on the O'Fallon job he knew from past experience thatthe glaziers "would refuse to work the job.... "At one point during the hearing, Brown testified that in aconversation with Kelly on about October 13 or 14, he toldthe superintendent that he could not understand why theglaziers had walked off the Western Auto site. This statementis incredible. Even before PPG arrived at the jobsite, Brownhad served notice on Roesler, Linclay's superintendent, thatLocal 513 would make an issue of the fact that Maplewood,as a subcontractor, was using preglazed sash. Promptly there-after Shop Steward Bernsen proceeded to demonstrate con- GLAZIERSLOCALNO. 513465cern about thesamematter. Later, at the safety meeting forthe PPG glaziers, Bernsen discussed the problem with hiscoworkers and declared that because of the preglazed sash onthe Western Auto site he himself would do no further workthere. Steward Bernsen's declaration to this effect was noticeenough to the others present as to what a loyal union membershould do.'° By this conduct and by his subsequent refusal onOctober 13 to acceptan assignmentto the O'Fallon job,Bernsen wasputting into effect the very action which Busi-nessAgent Brown had threatened when on October 8 he toldSuperintendent Kelly that the "problem" of the preglazedsash on the Western Auto site would have to be "straightenedout" or "he would have to get off the job."BusinessAgent Brown testified that on about October 13,Attorney Levine, counsel for the Union, advised Brown thathe would have to tell the men "they have to go on that jobor we are in trouble." Notwithstanding this advice, Brownallowed a full month to elapse without taking any concretesteps to terminate the work stoppage. Then, on November 13he sent telegrams to the PPG employees urging that theyreturn to work and on November 19 he notified PPG that theUnion had replaced Bernsen as the steward. Most significantin this chronology is the fact that on the last mentioned datethe Respondent was served with a District Court order toshow cause as to why the General Counsel's petition forinjunctive relief should not be granted. From this it is appar-ent that only the likelihood of a Federal Court order causedthe Respondent to put forth any effort at getting its membersback on the O'Fallon job. Even then, on the basis of thefindings set forth above, it is the conclusion of the TrialExaminer that the telegrams which Brownsentto the PPGemployees and the Union's subsequent removal ofBernsen asits stewardwere "meaninglessexcept to give the appearanceof compliance with the Act."Local 1016, United Brotherhoodof Carpenters & Joiners (Booher Lumber Co., Inc.)117NLRB 1739, 1748, enfd. as to this point, 273 F.2d 686 (C.A.2).As the Union's agent on the jobsite, Bernsen had a duty toremonstrate with any employee who threatened to walk offthe job for one of the proscribed objectives.Combustion Engi-neering, Inc.,130 NLRB 184, 200, enfd.sub nom.,N.L.R.B.v. International Brotherhood of Boilermakers, Local83, 321F.2d 807, 810-811 (C.A. 8). Far from doing that, Bernsen, byhis acts and conduct, led the way for his coworkers and fellowmembers to engage in a strike.Local No. 789 InternationalHod Carriers, etc. (Doyle and Russell),125 NLRB 571, 573.Thereafter the Respondentmanifestedits acquiescence andapproval of Bernsen's strike activity by referring its shopsteward to another job when he announced that he would notwork on the O'Fallon project for PPG.Millwrights Local1102,United Brotherhood of Carpenters and Joiners (DobsonHeavy Haul Inc.),152 NLRB 217, 218. enfd. 403 F.2d 219(C.A.6).11In view of the foregoing findings, the Trial Examiner con-cludes that the Respondent was well aware that its memberswere refusing to perform services for PPG and that it ac-quiesced in and ratified this strike action.On this record, itis likewise clear that amont the objects of this conduct were:(1) to force PPG to cease doing business with Linclay becausethe latter had subcontracted the installation of preglazedoverhead doors to Maplewood; (2) to force Linclay to ceasedoing business with Maplewood because Maplewood was in-stalling the doors;and (3)to force Maplewood to cease doingbusiness with Raynor,the manufacturer of the preglazeddoors.Under these circumstances,and in the light of thefindings set forth above, the Trial Examiner concludes andfinds that, since about October 13, 1970, the Respondentengaged in and induced and encouraged its members to en-gage in a refusal to perform services and restrained and co-erced Linclay,PPG, and Maplewood for the purpose of forc-ing or requiring one person in commerce to cease doingbusiness with other persons in commerce,and that the Re-spondent thereby violated Section 8(b)(4)(i)and (ii)(B) of theAct.CONCLUSIONS OF LAW1.PPG, Linclay, and Maplewood are, and at all timesmaterial herein have been, engaged in commerce within themeaningof Section 2(6) and (7) of the Act.2.Respondent, Local 513, is a labor organization, andRonald Brown and Jack Bernsen were, at all times material,its agents within the meaning of the Act.3.By inducing or encouraging individuals employed bypersons engaged in commerce, or in an industry affectingcommerce, to engage in a strike or refusal to perform services,and by coercing or restraining persons engaged in commerceor in an industry affecting commerce, with an object of forc-ing or requiring PPG to cease doing business with Linclay,forcing or requiring Linclay to cease doing business withMaplewood, and forcing or requiring Maplewood to ceasedoing business with Raynor, Respondent has violated Section8(b) (4) (i) and (ii) (B) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of the Act.THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, the Trial Examiner will recommendthat the Respondent be ordered to cease and desist therefromand take certain affirmative action designed to effectuate thepolicies of the Act.Upon the foregoing findings and conclusions and the entirerecord, and pursuant to Section 10(c) of the Act, the TrialExaminer hereby issues the following recommended:10See,United Brotherhood of Carpenters & Joiners of America, Local2067 (Batterman Construction, Inc.),166 NLRB 532, 540, where the Boardsaid.A steward is the first union representative the members look to, andthe man from whom they take their cues insofar as union policy isconcerned, when a labor dispute arises on the job; he is expected toknow both their rights and responsibilities under the contract betweenthe union and their employer and their rights and responsibilities asunion members. This places the steward in a position where he carriesa duty both to the union and its members whom he serves and to thecontracting employer to exercise great care to see that he carries outthose duties in a manner commensurate with such responsibility.11SeeInternational Longshoremen's and Warehousemen's Union, CIO,Local 6 (Sunset Line and Twine Company),79 NLRB 1487, at 1508, wherethe Board stated, `But the principal's consent, technically called authoriza-ORDER12Respondent, Glaziers & Glassworkers Local No. 513, itsofficers, agents, and representatives, shall:tion or ratification, may be manifested by conduct, sometimes even passiveacquiescence, as well as words Authority to act as agent in a given mannerwill be implied whenever the conduct of the principal is such as to show thathe actually intended to confer that authority.11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes. 466DECISIONSOF NATIONALLABOR RELATIONS BOARD1.Cease and desist from:(a) Engaging in, or inducing or encouraging individualsemployed by Pittsburgh Plate Glass Company, or by anyother persons engaged in commerce or in an industry affect-ing commerce,to engage in strikes or refusals in the courseof their employment to use, manufacture,process, transport,or otherwise handle or work on any goods,articles,materials,or commodities,or perform services;and from threatening,coercing,or restraining Pittsburgh Plate Glass Company,Linclay Corporation of America,Maplewood Mill, or anyother person engaged in commerce or in an industry affectingcommerce,where, in either case, an object thereof is to forceor require Pittsburgh Plate Glass Company,or any otherperson,to cease doing business with Linclay Corporation ofAmerica, or to force or require Lmclay Corporation ofAmerica to cease doing business with Maplewood Mill, or toforce or require Maplewood Mill to cease doing business withRaynor Corporation.(b) In any manner, or by any means, including picketing,orders, directions,instructions,requests or appeals,howevergiven,made or imparted or by any like or related acts orconduct, by permitting any such to remain in existence oreffect, engaging in, or inducing or encouraging any individualemployed by Pittsburgh Plate Glass Company,or by anyother person engaged in commerce or in an industry affectingcommerce to engage in a strike or refusal in the course of hisemployment to use, manufacture,process, transport,or oth-erwise handle or work on any goods,articles,materials orcommodities or to perform any service,or in any manner orby any means threatening, coercing or restraining PittsburghPlate Glass Company, Linclay Corporation of America, Ma-plewood Mill,or any other person engaged in commerce orin an industry affecting commerce,where in either case anobject thereof is to force or require Linclay Corporation ofAmerica to cease doing business with Maplewood Mill or toforce or require Pittsburgh Plate Glass Company to ceasedoing business with Linclay Corporation of America or toforce or require Maplewood Mill to cease doing business withRaynor Corporation.2. Takethe following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post in Respondent's business office and meeting hallsin St. Louis, Missouri, copies of the attached notice marked"Appendix."13Copies of the notice, on forms provided by the(b) Sign and mail sufficient copies of said notice to theRegional Director for Region 14 for postingby each of theemployers named in the preceding paragraphs,if they bewilling,at all places where notices totheirrespective em-ployees are customarily posted.(c) Notify theRegional Director for Region 14, in writing,within20 days fromthe date of the receipt of this Decision,as to what steps the Respondent has takento comply here-with.14" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 14, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith.APPENDIXNOTICETo MEMBERSPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTengage in a strike, or induce or encour-age individuals employed by Pittsburgh Plate GlassCompany, or any other person engaged in commerce, orin an industry affecting commerce,to engage in a strike,or a refusal in the course of their employment to use,manufacture,process, transport,or otherwise handle orwork on any goods,materials, articles,or commodities,or to perform any services,nor will we threaten, coerce,or restrain the above-named Employer,or any otherperson,where an object thereof,is to force or requirePittsburgh Plate Glass Company to cease doing businesswith Linclay Corporation of America,or to force orrequire Linclay Corporation of America to cease doingbusiness with Maplewood Mill, or to force or requireMaplewood Mill to cease doing business with RaynorCorporation.GLAZIERS &LOCAL No. 513(Labor Organization)Regional Director for Region 14, after being duly signed byDatedBythe Respondent's authorized representative,shall be postedby it for a period of60 consecutivedays thereafter,in conspicuous places, including all places where notices to em-ployees are customarily posted.Reasonable steps shall betakenby theRespondent to insure that said notices are notaltered,defaced,or coveredby any othermaterial." In the event that the Board'sOrder is enforced by a Judgment ofUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."(Representative)(Title)This is anofficial notice and must not be defaced by any-one.This Noticemust remain postedfor 60consecutive daysfromthe date of posting and must not be altered,defaced, orcovered by any othermaterial.Any questionsconcerning thisNotice orcompliance withitsprovisions,may be directedto theBoard'sOffice, 210North 12thBoulevard,Room 448, St. Louis, Missouri 63101,Telephone 314-622-4167.